         Case 1:19-cv-02443-RDM Document 46 Filed 04/22/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and JULIA                  )
 SHEKETOFF,                                  )      Civ. No. 1:19-02443 (RDM)
                                             )
                Plaintiffs,
                                             )
         v.                                  )
 JONES DAY, et al.,                          )
                                             )
                Defendants.                  )

      JOINT REPORT PURSUANT TO FED. R. CIV. P. 26(f) AND LCvR RULE 16.3(d)

       The Parties met on April 16, 2021, pursuant to Fed. R. Civ. P. 26(f) and LCvR 16.3,

discussed each of the topics identified therein, and respectfully submit this joint report and

discovery plan. A proposed Scheduling Order is attached.

I.     CASE MANAGEMENT SCHEDULE

       The parties propose the following case management dates and deadlines:

        1.     The parties shall exchange disclosures pursuant to Fed. R. Civ. P. 26(a)(1) on or

 before April 30.

        2.     Document discovery shall close four months after the date of the Court’s initial

 scheduling order. Requests for the production of documents shall be served sufficiently in

 advance of the close of document discovery that document productions can be completed by the

 close of document discovery and within no fewer than thirty days from service of the requests.

        3.     Fact discovery shall close three months after the close of document discovery.

        4.     Any motion to amend the pleadings or add a party shall be filed no fewer than

 sixty days prior to the close of fact discovery.

        5.     The parties shall exchange disclosures pursuant to Fed. R. Civ. P. 26(a)(2) by no

 later than thirty days after the close of fact discovery. Any rebuttal reports shall be exchanged



                                                    1
             Case 1:19-cv-02443-RDM Document 46 Filed 04/22/21 Page 2 of 3




 no later than thirty days thereafter, and all expert discovery shall be completed no later than

 thirty days after that.

        6.       Any motion for an order relating to discovery must state that the moving party has

conferred with the other side in an attempt to resolve the issue without Court intervention.

         7.      Any motions for summary judgment shall be filed no later than thirty days after

 the close of fact and expert discovery. Oppositions to such motions shall be filed thirty days

 thereafter, and replies filed twenty-one days after service of the oppositions.

         8.      Following the resolution of all motions for summary judgment, in the event any

 issue remains for trial, the parties shall promptly meet and confer and submit a joint report to

 the Court regarding dates for a final pretrial conference and trial.

II.     POINTS OF AGREEMENT AND DISAGREEMENT

        9.       The parties agree the case should not be assigned to a magistrate judge.

        10.      Except as set forth in their proposed case management deadlines, the parties agree

that discovery should not be phased. The parties agree it is premature to decide whether trial

should be bifurcated and reserve the right to raise that with the Court prior to the Fed. R. Civ. P.

16(e) pretrial conference.

        11.      The parties are continuing to discuss stipulated orders regarding the

confidentiality of discovery material and the production of electronically stored information and

will submit the results of those discussions to the Court as soon as practicable.

        12.      The parties agree that disputes regarding privilege, attorney work-product

protection, and the scope of discovery should be addressed following service of written

discovery and in the context of specific requests.

        13.      The parties have discussed the possibility of settlement and whether the case

could benefit from the Court’s alternative dispute resolution procedures.
                                                  2
         Case 1:19-cv-02443-RDM Document 46 Filed 04/22/21 Page 3 of 3




Respectfully submitted,                                                    April 22, 2021


/s/ Julia Sheketoff                        /s/ Terri L. Chase
Julia Sheketoff (pro se)                   Terri L. Chase (pro hac vice)
2207 Combes Street                         JONES DAY
Urbana, IL 61801                           600 Brickell Avenue, Suite 3300
(202) 567-7195                             Miami, Florida 33131
sheketoff@gmail.com                        Phone: 305-714-9700
                                           Email: tlchase@jonesday.com
s/ Mark C. Savignac
Mark C. Savignac (pro se)                  Traci Lovitt (Bar No. 467222)
2207 Combes Street                         JONES DAY
Urbana, IL 61801                           250 Vesey Street
(217) 714-3803                             New York, NY 10281
marksavignac@gmail.com                     Phone: (212) 326-3939
                                           Email: tlovitt@jonesday.com
Plaintiffs
                                           Christopher DiPompeo (Bar No. 1003503)
                                           JONES DAY
                                           51 Louisiana Avenue NW
                                           Washington, DC 20001
                                           Phone: (202) 879-3939
                                           Email: cdipompeo@jonesday.com

                                           Anderson T. Bailey (pro hac vice)
                                           JONES DAY
                                           500 Grant Street
                                           Pittsburgh, PA 15219
                                           Phone: (412) 391-3939
                                           Email: atbailey@jonesday.com

                                           Counsel for Defendants




                                       3
